department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address address org address certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your president vice president treasurer and secretary as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legend org - organization name ra-1 ra-2 - ra 2m 3r co-1 companies xx - date co-2 state - state co-3 co-4 co-5 co-6 co-7 - founder - founder issue whether the exempt status of org should be revoked facts org the organization or organization applied for exemption under sec_501 in january 19xx and was granted exemption on august 19xx records indicate that the organization has filed form_990 return of organization exempt from income_tax for each year until 20xx the 20xx return is not yet due documentation from the state of state shows that the organization was incorporated in state in 19xx the exempt_purpose of the organization is to provide psychological counseling and therapy to individuals and families affected by drug addition alcohol or violence the examination found that the organization did provide psychological counseling and therapy consistent with the exempt_purpose of the organization prior to the examination founder experienced a stroke and was unable to provide many answers to questions during the initial interview several times she stated she did not understand the question being asked she was also unable to provide many of the requested documents she stated that they could not be located because of this much of the information determined during this examination was obtained from the banks statements credit card statements financial statements and general ledger during the initial interview on august 20xx founder stated that she held all of the organization’s officer positions president vice-president treasurer and secretary and provided all of the independent oversight of the organization in addition it was found that founder controlled all of the organization’s bank accounts and made all of the transfers from the bank accounts founder also owns of the stock of co-1 co-1 a for-profit psychology practice this practice provides counseling similar to the services provided by the organization in 20xx org retained co-2 co-2 to perform write up data entry services and produce a general ledger financial statements and prepare their tax_return ra-1 is the owner and president of co-2 and served as the representative of org for the examination ra-1 retained ra-2 ra- to actually perform the write up data entry service it is not known whether ra-2 is a w-2 form 886-a cev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year petiod ended december employee of co-2 or an independent_contractor ra-2 had a desk and work area in the co-2 office as of 20xx ra-2 was interviewed after the initial interview during the initial interview ra-1 did provide basic information but was unable or unwilling to provide an extensive amount of specific detailed information regarding the organization’s operations or activities on a regular basis the organization provided ra-1 with bank statements these bank statements were used by ra-1 and ra-2 to prepare the general ledger financial statements and tax returns after 20xx the activity of the organization decreased significantly and has had very little or no activity this was due to founder health returns filed by the organization show that some activity occurred but less than previous years during the bank deposit analysis it was found that all of the earned receipts were paid_by the state of state the organization incorrectly indicated on form_990 for 20xx that they were government contributions in fact they were payment for services rendered one problem with the form_990 noted during the examination was that the face of the return shows and excess of revenues over expenses in the amount of dollar_figure yet the assets decreased by more than dollar_figure because there were no liabilities on the balance_sheet it would be expected that the assets would increase rather than decrease activities one of the objectives of the examination was to determine what charitable activities were performed by the organization this would include providing services to the public free of charge during the initial interview founder stated that some people were seen for free nothing was seen during the examination that supported this statement fees were charged for all services provided and nothing was seen that differentiates this organization from any other psychologist practice inadequate records during the examination the organization failed to provide records which were adequate to support the information shown on its' form_990 for 20xx some records such as some credit card statements were simply not available other records were contradictory for example a bank deposit analysis of the primary business account of the organization was performed and found that net of transfers to the organization's savings account the amount of expenditures totaled dollar_figure the general ledger showed expenditures of dollar_figure the year end form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx financial statements showed expenditures of dollar_figure and the form_990 showed expenditures of dollar_figure the records provided could not explain the differences in these amounts the bank statements flatly contradict amounts shown in the year end financial statements and general ledger of particular concern was that the form_990 failed to reflect an account receivable from founder’ for-profit company of dollar_figure the account receivable was shown in general ledger and year end statements as was stated above the general ledger financial statements and form_990 were all prepared by ra-1 the organization's preparer ra-1 was asked about these differences and was unable or unwilling to provide an explanation no explanation for these differences was ever received inurement the examination of expenditures found that a large amount of inurement occurred in several ways personal expenses of founder were charged on credit cards and the organization paid the credit card bills this occurred regularly throughout 20xx transfers were made to a number of bank accounts including founder personal bank accounts and to bank account of founder for- profit company co-1 most of the credit card statements were not available but the statements of an co-s credit card were provided because of the large number of transactions on this account a sample of three months of activity was selected for analysis this analysis found that of purchases were of a personal nature and were not made in the pursuit of the organization's exempt_purpose the personal purchases were to such places as co-3 co-4 restaurants and gas stations in addition to the credit card purchases founder made seven transfers from the organization bank account to her personal bank account account number ending in in the amount of dollar_figure founder was not provided a form1099-misc or w-2 and no explanation for these transfers was ever determined the organization also made numerous transfers to the bank account of founder for-profit practice these totaled dollar_figure the organization filed a form 1099-misc reporting dollar_figure paid to the for- profit company but there was never any explanation regarding why the payments were made in addition the dollar_figure difference was not explained there was no written documentation or oral testimony obtained during the examination which would explain how any of these disbursements benefited the organization or otherwise helped the organization achieve its exempt_purpose oversight and internal controls form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no ot exhibit year period ended december 20xx the most significant problem observed during the examination was the complete lack of any oversight or internal controls there was no independent oversight_board in place with the organization to provide guidance to the officers in addition founder had given herself the positions of president vice president treasurer and secretary this is seen on page sixteen of the articles of incorporation these conditions lent themselves to financial problems as far as could be determined founder was the only person in control of the organization there were no employees or independent contractors it is believed that the work of the organization was performed by the employees of founder for-profit practice during the examination ra-1 was asked about some of the discrepancies found in the books_and_records ra-1 referred to the bookkeeper ra-2 who stated that any transfers to founder or her for-profit practice were classified as a loan ra-2 stated that the reason he did this was because he felt this was the most appropriate treatment according to ra-2 he was not aware of any formal or written loan agreements and was not aware of any interest charged for the loans law sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities or which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to and candidate for public_office reg c -1 d ii maintains that the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests this regulation goes on to specifically identify officers of the organization such as the president or treasurer as individuals who can not benefit from inurement sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if any of its net_earnings inure in whole or in part to benefit of any shareholder or individual sec_6001 requires taxpayers to keep and maintain records adequate to determine whether or not an organization is liable for any_tax covered by the internal_revenue_code form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx reg a says that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax or information sec_6033 states in part every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe discussion as far as could be determined during the year under examination the organization operated in a commercial manner patients were seen and the state of state was billed on a fee for service basis the only difference was that the organization billed the state for fees earned rather than billing the patient or an insurance_company despite the fact that founder stated some patients were seen for free no evidence of this was seen during the examination it is possible some patients were seen by founder for-profit practice and that she simply confused the exempt_organization with her for-profit practice in any event nothing was seen during the examination that showed the exempt_organization ever treated any patients for free or otherwise engaged in any charitable activities another area of concern was the adequacy of the records the preparer ra-1 had access to all of the organization’s banks statements and nothing prevented him from preparing a complete and accurate general ledger and year end financial statements despite this there were very large differences between the general ledger year end income statements and balance sheets and the organization’s form_990 the bank statements clearly showed expenditures of over dollar_figure yet the return showed expenditures of less than dollar_figure the year end balance_sheet in the financial statements showed a receivable from founder for-profit practice of more than dollar_figure yet this was completely omitted from the balance_sheet on form_990 when questioned about this ra-1 was unable or unwilling to explain how this happened perhaps the most significant area of concern is the matter of inurement the examination revealed that a large amount of inurement occurred and that founder treated the organization as her own personal checking account several methods of inurement were seen the organization’s bank account statement show that transfers to her for-profit occurred shortly after the funds form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx became available there was no pattern of payment regarding the transfers sometimes the transfers occurred near the beginning of the month sometimes in the middle of the month sometimes near the end of the month sometimes transfers to the for-profit account happened once a month sometimes twice a month and sometimes more than twice a month in september 20xx five transfers occurred during the year dollar_figure of transfers were made no reason for these transfers was ever determined another method of inurement was having the organization make payments on credit cards when personal charges had been made to the card the statements were not available for most of the credit card accounts but all were available for the largest credit card account this was the co-5 account ending in the organization made almost dollar_figure of payments on this account alone when the account was analyzed it was found that more than of the purchases made in the test sample were personal in nature the bank deposit analysis also found that dollar_figure of payments were made to a co-6 credit card these payments were made up of twelve payments made monthly no exempt_function purpose was ever determined for these payments because records account statements were not available in regard to the co-7 all of the purchases were found to be personal in nature inurement also occurred by making transfers directly into the personal checking account of founder according to the organization’s primary bank account dollar_figure of transfers were made to this bank account during 20xx no legitimate exempt_purpose of these transfers was ever determined the lack of oversight by an independent oversight_board and the lack of internal controls resulted in an environment where founder could do as she pleased without having to answer to anyone the result was that founder could treat the organization has her personal checking account this abusive environment was further enabled by founder when she hired a preparer who seemed determined to keep himself in ignorance about the operations of the organization ra-1 passed off the bookkeeping to an employee who wasn’t interested enough in the organization to even enquire about the transfers founder was making to her personal and business bank accounts this was further seen during the initial interview when ra-1 was unable to provide much specific information about the organization or its’ activities conclusion during the examination of org a number of conclusions were reached first it was determined that no exempt_purpose was being fulfilled the organization operated in a manner consistent with a private psychologist in this particular case the payments were received from the state of state rather than the patient or insurance_company no evidence was form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december seen that the organization ever helped anyone other than the people who received state benefits in addition it was not seen that the organization ever attempted to reach out to the public or to children or others who may be in need of these types of services nothing was seen to support founder statement that the organization treated some patients for free in short the organization operated in a manner that lacks any exempt_purpose in addition it was concluded that the organization failed to keep and maintain adequate books_and_records that could support its’ tax_return as required by the code and regulations further the tax_return contained significant errors this includes the problem of decreasing assets shown on the return when increases should have been reflected as stated above a simple review would have found this problem another significant problem arose with the bookkeeper ra-2 arbitrarily decided to classify transfers to founder and to founder for-profit practice as loans when no evidence of a loan existed ra-2 stated that he had not seen or was aware of formal loan agreement according to ra-2 this decision was his one of the most fundamental justifications for revocation is the inurement which occurred in several manners founder made a great many personal purchases on credit cards and the paid the credit card bills from the organization’s funds the organization made more than dollar_figure of payments on credit cards that result in inurement founder also made routine transfers from the organization’s checking account to her own account no explanation was found for this no 1099-misc or w-2 was issued by the organization to show these payments were earned_income of some fashion the only conclusion that could reasonably be made is that she simply took money from the organization founder also transferred money from the organization to her for- profit practice no explanation of this was provided by the organization or found a 1099-misc was issued from the organization to the for-profit practice but the amount was short by dollar_figure it was never clear what the for-profit practice did to earn any money just from the credit cards alone inurement was in excess of dollar_figure in order to remain exempt from taxes an organization must put precautions in place to protect the assets of the organization the organization fell completely flat on this there was no independent oversight_board to provide guidance to the organization in addition founder appointed herself to all of the officers positions because of the manner in which founder set up the organization without oversight or controls and the manner in which founder routinely pilfered the accounts of the organization fraud was seriously considered ultimately it was concluded that the exempt status of org should be revoked because it fails to meet the requirements for exemption and provided by the code and related regulations form 886-acrev department of the treasury - internal_revenue_service _ page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx please file us corporate_income_tax return form_1120 for the tax periods ending december 20xx december 20xx december 20xx and december 20xx contributions to your organization are not deductible under sec_170 please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive a final report from mandatory review form 886-a crev department of the treasury - internal_revenue_service page -8-
